Citation Nr: 1600815	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a disability of the elbows.

5.  Entitlement to service connection for a disability of the lower legs.   

6.  Entitlement to service connection for a disability of the hands.

7.  Entitlement to service connection for a disability of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter was previously before the Board in August 2014, at which time the Board remanded claims of service connection for bilateral hearing loss, a skin disability, a back disability, a disability of the legs and feet, a disability of the elbows, and a disability of the hands for additional development.  Service connection for left ear hearing loss was granted in a February 2015 rating decision.  Thus, the Board has recharacterized the hearing loss issue as entitlement to service connection for right ear hearing loss.  

New evidence, specifically lay statements, was associated with the record after the most recent supplemental statement of the case (SSOC).  This evidence is cumulative of previously considered evidence.  As such, it is not pertinent, and there is no prejudice in deciding the issues.  38 C.F.R. §§ 19.37, 20.1304.

The Veteran testified at a September 2012 videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the record.  

The issues of service connection for a bilateral hand disorder and bilateral foot disorder are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss, as defined by VA.

2.  The Veteran does not have a skin disability.  

3.  A current thoracolumbar spine disability was not present until more than one year of discharge from service and is not otherwise related to service.

4.  The reported elbow and lower leg symptoms are not due to a per se disability; they have been attributed to nonservice connected disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

3.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

4.  The criteria for service connection for a bilateral lower leg disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in November and December 2007, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein.  The Veteran was provided an examination to determine whether he has right ear hearing loss, a skin disability, an elbow disability, a lower leg disability, or a thoracolumbar spine disability related to service, and the Board finds the examinations are adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and records and provided a rationale for each opinion rendered.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's claims. 

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis and organic diseases of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

A.  Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Service connection is not warranted for right ear hearing loss because the evidence does not indicate the existence of a current disability:  the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are never 40 decibels or higher; at least three of the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are never 26 decibels or greater, and the speech recognition scores are never less than 94 percent.  See July 2008 and July 2014 VA examination records; July 2011 VA audiological record.  See also February 2009 VA treatment record ("mild" hearing loss only present "above 4K").  

A current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the evidence shows in-service noise exposure, the probative evidence does not show that the Veteran has such a service-connectable disability in the right ear; thus, service connection is not warranted for right ear hearing loss.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection.

B.  Skin Disability 

The Board has carefully reviewed the evidence of record but finds no probative evidence of a skin disease at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis of a service-connected skin disability, and the record does not suggest that the Veteran is competent to render a diagnosis.  In this regard, the Board notes that the Veteran was evaluated to determine the existence of a skin disability in October 2014, and the examiner found the exam was negative for skin disability.  Notably, the Veteran has not alleged that his skin disability undergoes periods of remission that could account for the absence of a skin disability during the October 2014 examination.  

The record includes findings of callous and the Veteran's histories of skin rash.  The Veteran is competent to report the existence of a rash, though the Board notes that the VA treatment consistently reveal negative histories as to skin rash.  However, except in circumstances not applicable here, service connection will not be granted for symptoms such as "rash" or callous alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not suggest the existence of an underlying skin disability.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection.

C.  Thoracolumbar Spine Disability

The service treatment records reveal no abnormal findings or diagnosis of a back disability, and the January 1968 separation examination reveals normal clinical findings for the spine.  

A March 1978 private medical report reveals the Veteran's history of injuring his lower back in October 1977.  He reported developing pain with motion after the injury, for which he was treated with medication and exercises.  The record notes that the pain persisted, however, and the Veteran underwent physical therapy.  The record indicates that the Veteran was then involved in an automobile accident in November 1977, which "caused more damage to his lower back area."  The record adds that the Veteran denied prior injury to the back or similar symptoms prior to the October 1977 injury.  After examination, diagnoses included slight musculo-ligamentous sprain of the lumbar spine, which was aggravated by interval injury and with subsequent left L5 radiculoneuritis.  The examiner indicated that the Veteran was a "definite suspect" for herniated lumbar intervertebral disc at L4-5.  "Per history," the examiner found it "apparent" that although the Veteran's back was sprained in the October 1977 accident, most of the radicular symptoms began and were consequent to the November 1977 injury.  An April 1978 private medical report reveals the Veteran's history of intermittent low back pain, aggravated by lifting, bending, riding in a car, and sitting and standing.  

An October 1993 private treatment record reveals the Veteran's history of right thigh and hip pain that radiated down the leg.  The record indicates that computerized tomography (CT) scan of the lumbar spine was "apparently normal" and that the etiology of the radicular pain was "unclear."  Examination revealed full range of motion of the thoracolumbar spine without a "great deal" of pain or obvious spasm.  However, there was "exquisite" tenderness over the lower thoracic spine at roughly the thoracolumbar junction.  

March and April 2005 private treatment record reveals the Veteran's history of low back pain that radiated down the right leg.  The Veteran reported that he slipped, and his back popped in February 2005.  A January 2006 magnetic resonance imaging (MRI) report reveals findings of disc protrusion at L5-S1 with an annular tear, severe degenerative changes of the facet joints, and diffuse disc bulges at L3-4 and L4-5.  March 2006 private treatment records reveal the Veteran's history of intermittent low back pain radiating down the right side since 1987.  The records reveal a diagnosis of sacroiliitis.  

VA treatment records report the Veteran's history of radicular low back pain.  Radiographic imaging showed spondylosis.

An October 2014 VA examination record reveals the Veteran's history of injuring the back during service.  He explained that he fell when climbing a rope with a pack on his back.  He reported that he had back pain when he left service and that he currently had back pain that radiated down the right leg.  He denied any injury to his back when working in the car industry after service.  After examination and review of the record, the examiner diagnosed lumbosacral strain and degenerative arthritis.  The examiner found it was less likely than not that the thoracolumbar spine disability was related to service.  Instead, the examiner found it was at least as likely as not that the disability was related to the injuries sustained in October and November 1977.  The examiner noted that the Veteran denied prior symptoms in October 1977 and that the service treatment records were silent for back pain or injury.  

The Board finds service connection is not warranted for a thoracolumbar spine disability.  Initially, the Board finds a preponderance of the evidence shows that a thoracolumbar spine disability was not present until more than one year after discharge from service.  Although the record includes competent and credible evidence of injury to the spine during service, the record does not suggest that a current thoracolumbar spine disability began during service.  In this regard, the Board notes that clinical evaluation of the spine was normal at separation, 1978 medical records attribute the Veteran's reported low back symptoms and diagnoses to injuries sustained in 1977, and a VA examiner has provided a probative opinion that a current thoracolumbar spine disability was not present in service.  There is no contrary medical evidence.  

Furthermore, the preponderance of the evidence establishes that the thoracolumbar spine disability is unrelated to service.  A VA examiner provided a probative opinion that the thoracolumbar spine disability not due to service.  There is no contrary medical evidence.  The Veteran has reported low back symptoms since service.  Although the Veteran is competent to report this history, the Board finds the history of chronic symptoms is not credible as it is contradicted by the medical records, which reveal at least some periods without symptoms.  In this regard, the Board notes the 1978 medical reports document the Veteran's negative history as to symptoms prior to October 1977, and the October 1993 medical records document the Veteran's history of chronic symptoms beginning in 1987.  To the extent the Veteran's histories can be interpreted as a history of intermittent symptoms since service, the Board finds the Veteran is not competent to attribute intermittent back symptoms to a chronic disability as opposed to distinct episodes or even multiple episodes of acute disorder, particularly given the evidence of intercurrent injuries to the thoracolumbar spine.  In any event, the Board finds the VA examiner's determination that the current thoracolumbar spine disability is not related to service is more probative.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

D.  Elbow and Lower Leg Disorders

The Board has carefully reviewed the evidence of record but finds no probative evidence of an elbow or lower extremity disorder at any point during the pendency of the claims.  The medical record does not reveal any medical finding or diagnosis of a service-connected elbow or lower leg disability, and the record does not suggest that the Veteran is competent to render a diagnosis.  In this regard, the Board notes that there is no definitive diagnosis of arthritis of the elbow or a lower leg joint (i.e. the knee or ankle), and the 2014 VA examinations were negative for abnormality in the elbows, knees, or lower leg.    

The record does include findings of neuropathy of the lower and upper extremities, based in part on the reported symptoms.  The record indicates that the neuropathies have been attributed to cervical and lumbar spine disorders, however.  Service connection is not in effect for a cervical or lumbar spine disorder.  Accordingly, service connection is not warranted an elbow or lower extremity disorder.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims for service connection.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a skin disability is denied.  

Service connection for thoracolumbar spine disability is denied.

Service connection for a disability of the elbows is denied.

Service connection for a disability of the lower legs is denied.  

REMAND

With regard to the hand claim, another opinion is needed.  The record indicates that at least some of the Veteran's reported hand symptoms are due to neurological disorders, such as carpal tunnel syndrome.  Although a probative opinion was obtained in October 2014, the opinion does not address the carpal tunnel syndrome.  Thus, the Board finds another opinion is needed to determine whether the Veteran's carpal tunnel syndrome, diagnosed in August 2009, is related to service.  

With regard to the foot claim, another opinion is needed.  Although a probative opinion was obtained in October 2014, the opinion does not address the diagnoses of bilateral flatfoot and hammertoes in June 2011.  An opinion is needed to determine whether the Veteran has flatfoot or hammertoes that are related to service.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, including any outstanding private podiatrist records.  

2.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's carpal tunnel syndrome is related to his active service or a service-connected disability.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the carpal tunnel syndrome originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by service-connected disability, or was aggravated by service-connected disability.

The rationale for the opinion(s) must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  All pertinent evidence of record must be made available to and reviewed by a podiatrist or other medical professional with sufficient expertise to determine whether the Veteran has hammertoes or pes planus related to his active service or secondary to a service-connected disability.  

Based upon the review of the Veteran's pertinent history, the medical professional should provide an opinion as to whether there is a 50 percent or better probability that the hammertoes and the pes planus (diagnosed in June 2011) originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by service-connected disability, or was aggravated by service-connected disability.

The rationale for the opinion(s) must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. KATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


